IN THE UNITED STATES DISTRICT COURT = i i = D
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION OCT 15 2029

Clerk, US District Court
District Of Montana
Billings

PSC CUSTOM, LLC, d/b/a POLAR

SERVICE CENTER, CV 20-132-BLG-SPW
Plaintiff,
ORDER
vs.
HANOVER AMERICAN

INSURANCE COMPANY, SECTOR
CORPORATION, and ST. JOHNS
CORPORATION,

 

Defendants.

 

Defendants Sector Corporation and St. Johns Corporation move for the
admission of Joshua D. Stadtler to practice before the Court in the above captioned
matter with Martin S. King, of Missoula, Montana, designated as local counsel.
The motion complies with Local Rule 83.1(d), and plaintiffs do not object.

IT IS SO ORDERED that Defendants Sector Corporation and St. Johns
Corporation’s motion to admit Joshua D. Stadtler to appear pro hac vice (Doc. 13)
is GRANTED and he is authorized to appear as counsel with Martin S. King

pursuant to L.R. 83.1(d) in the above captioned matter.

Hf
get
DATED this 45 day of October, 2020.

hava f Matin

SUSAN P. WATTERS
United States District Judge
